PER CURIAM.
Granted. This post-conviction relief matter is remanded to the district court for another evidentiary hearing, at which evidence should be allowed relating to the viability of an insanity defense at the time of defendant’s guilty plea, and for reconsideration, in light of such evidence and the previous evidence adduced, of the claim of ineffective assistance of counsel. The court should also consider whether, under the circumstances of defendant’s minimal representation by appointed counsel, there was a “constructive denial” of counsel from which prejudice should be presumed.
KIMBALL, J., not on panel.